Title: To George Washington from Benjamin Tallmadge, 24 April 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            New Port (Rhode Island) Apl 24th 1781
                        
                        I had the Honor of writing to Your Excellency on the 20th instt from Fairfield, immediately after which I set
                            out for this Place, where I arrived on the 22d—after Communicating my business to Count Chatellaux, I waited on their
                            Excellencys the Count De Rochambeau & the Chevalr Destouches, with Your Excellency’s Letter. I feel myself under
                            great Obligations to Your Excellency for the very favorable Introduction therein Contained, and the many marks of polite
                            attention which I have, in consequence thereof, recd from the Commanders in Chief of the French Army & Navy at
                            this Place, from Count Chatellaux in particular to whom I am much indebted for his Civilities, as well as from other
                            officers of Distinction in the French Army.
                        I had the Honor at the same time, of laying before their Excellencys several Drafts of the Enemies Works at
                            Lloyd’s Neck, & Fort Slongo on Tredwell’s banks, all which, so well comparing with each
                            other, & being taken by Men of good judgment & observation, I have reason to believe were very accurate. I
                            am happy to observe the most ready disposition in their Excellencys the Count De Rochambeau & the Chevalr
                            Destouches to annoy the Enemy by every means in their Power; but the present disposition of the smaller Ships of force,
                            belonging to the Squadron at this Port, The Frigates being absent on particular Services, render it impossible to put the
                            Plan proposed in Execution at this time. The Count De Rochambeau will undoubtedly take notice of this matter in his
                            Dispatches to Your Excellency. Possibly at some future Period, Circumstances may make the attempt more favorable. I have
                            the Honor to be, with the most profound Respect, your Excellency’s most Obedt Servt 
                        
                            Benja. Tallmadge
                        
                    